Citation Nr: 1717092	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-07 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for shell fragment wound residuals of the right thigh with right knee traumatic arthritis.

2.  Entitlement to a rating higher than 40 percent for shell fragment wound residuals of the right lower extremity, muscle group XIV.  

3.  Entitlement to a rating higher than 10 percent for right lower extremity scars.

4.  Entitlement to a rating higher than 10 percent for shell fragment wound residuals of the right forearm, muscle group VII.  

5.  Entitlement to a compensable rating for right upper extremity scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim (received on November 30, 2009) for increased ratings for shell fragment wound residuals of the right forearm and right thigh with traumatic arthritis.  

In December 2014, the Board remanded the issues of increased ratings for shell fragment wound residuals, of the right forearm greater than 10 percent and right thigh with traumatic arthritis greater than 30 percent, to the Agency of Original Jurisdiction (AOJ) for a VA compensation examination to assess the current severity of those disabilities, including all resulting functional impairment.  Accordingly, on remand, the AOJ arranged for a VA examination in September 2015, and then granted service connection for additional related issues, based upon the same etiology from shell fragment wounds:  (1) shell fragment wound residuals of the right lower extremity, muscle group XIV, and assigned a separate 40 percent rating, effective from November 30, 2009; (2) right lower extremity scars, and assigned a separate 10 percent rating, effective from November 30, 2009; and (3) right upper extremity scar, and assigned a separate 0 percent (noncompensable) rating, effective from November 30, 2009.  

In light of the related etiology of the above newly established ratings, the Board construes these associated ratings as part of the ongoing appeal for increased ratings for shell fragment wound residuals of the right thigh and right forearm.  The Veteran has since continued to appeal, requesting even higher initial ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  The file is again before the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's shell fragment wound residuals of the right lower extremity are characterized by symptoms and a disability picture consistent with a severe injury to Muscle Groups XIV, to include muscle atrophy, pain, and weakness.  This injury involved several months of hospitalization in service.  On examination, X-ray testing revealed minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the muscle in right side muscle group XIV.  

2.  The Veteran's shell fragment wound residuals of the right thigh with right knee traumatic arthritis are characterized by symptoms and a disability picture consistent with a severe injury to Muscle Group XV, to include muscle atrophy, pain, weakness; and painful right knee motion.  This was a through and through injury, involving several months of hospitalization in service.

3.  The Veteran's scars of the right lower extremity are painful, but small (less than 929 sq. cm.), superficial, not unstable, and not involving functional impairment beyond that compensated for by his associated muscle group injuries.

4.  The Veteran's shell fragment wound residuals of the right forearm are characterized by symptoms and a disability picture consistent with no more than a slight injury to Muscle Group VII, to include pain and weakness.  However, this was not a through and through injury and there was not a deep penetrating wound, residual metallic fragments, tissue loss, or muscle atrophy.  

5.  The Veteran's scars of the right upper extremity are small (less than 929 sq. cm.), superficial, not painful or unstable, and not involving functional impairment beyond that compensated for by his associated muscle group injuries.
CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for shell fragment wound residuals of the right lower extremity, muscle group XIV have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5314 (2016).

2.  The criteria for a rating higher than 30 percent for shell fragment residuals of the right thigh with right knee traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.56, 4.59; 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256-5263; 4.73, Diagnostic Code 5315 (2016).

3.  The criteria for a rating higher than 10 percent for right lower extremity scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7800-7805 (2016).

4.  The criteria for a rating higher than 10 percent for shell fragment wound residuals of the right forearm, muscle group VII, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5307 (2016).

5.  The criteria for a compensable rating for a right upper extremity scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7800-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with VA examinations (the reports of which have been associated with the claims file) in February 2010 and September 2015, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

However, in light of the Veteran's contention that his disabilities had worsened since the last examination in February 2010, the Board remanded this case in December 2014 for the AOJ to arrange a VA examination on current severity of his shell fragment wound residuals of the right forearm and right thigh, which was arranged by the AOJ in September 2015, and discussed above.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings for Shell Fragment Wound Residuals of Right Thigh

By history, the Veteran's service treatment records for May 1969 show he was injured by an enemy mortar round in April 1969 while serving in South Vietnam.  He was diagnosed at that time with wounds, fragment, retained right forearm and lower extremities bilateral with multiple soft tissue involvement (currently healed) and granulating wound of right popliteal space with involvement of popliteal vein and right posterior tibial nerve, with no involvement of a major artery.  Surgical history for April 1969 shows debridement of wound of lower extremities, ligation of right popliteal vein, arteriotomy, and suture of right arm and lower extremities wounds.  It appears he was hospitalized during service for residuals of his shell fragment wounds from May 1969 to August 1969 at Walter Reed General Hospital.  See service treatment records, at pp. 3, 35.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Muscle injuries, including from mortar rounds, are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55 (b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56 (a).  

A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56 (b).  
In this instance, because the Veteran suffered through-and-through injury in the right thigh, a disability rating based on an evaluation of at least moderate is mandated by VA regulations.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (c).

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe (formatted for emphasis) according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56 (d). 

Guidance in rating muscle injuries is set out at 38 C.F.R. § 4.56 which discusses factors to be considered in the evaluation of residual disabilities from healed wounds involving muscle groups due to gunshot wounds or other trauma.  Muscle group injuries or trauma are evaluated on the basis of the following factors:  the velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective clinical findings.  38 C.F.R. § 4.56.

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d)(4). 

The record shows that the Veteran's shell fragment wound residuals affected the right thigh with right knee traumatic arthritis, and of the same etiology, also affected the right lower extremity, muscle group XIV.  See September 2015 VA examination report.  

The February 2010 VA examiner noted multiple, large caliber, low velocity pieces of shrapnel hit his right medial thigh, and the wound was a through-and-through injury; and he reports he has had pain and weakness since then.  See February 2010 VA examination report, at 11.  Physical evaluation at the February 2010 VA examination revealed injury of muscle group XV, with tissue loss, of the adductor longus, adductor magnus, and gracilis with muscle strength of 4/5.  Id., at 12.  Notably, at that time, the examiner did not find any muscle injury of muscle group XIV (in contrast to later findings by the September 2015 VA examiner).  There was intermuscular scarring and nerve damage with decreased sensation to light and sharp touch over midportion of posterior aspect of lower leg.  There was no residual tendon damage, muscle herniation, or loss of deep fascia or muscle substance.  

At the September 2015 VA examination, on remand, the Veteran reported right inner thigh shell fragment wound with intermittent pain and weakness; right posterior knee shell fragment wound with tautness of scar visualized to site with pain, numbness and tingling to site; and antalgic gait with walking.  The examiner noted he is right hand dominant.  The examiner identified his right thigh muscle injury affected group XIV, specifically the right-side anterior thigh muscles, satorius, rectus femoris, quadriceps.  The examiner found the muscle injury does not affect muscle substance or function.  Concerning cardinal signs and symptoms attributable to a muscle injury, the examiner found muscle group XIV was affected by consistent weakness and fatigue-pain.  Muscle strength on the right side for knee flexion (group XIII) was 4/5 and for knee extension (group XIV) was 4/5.  The examiner did find muscle atrophy.  However, the examiner found that muscle functioning is not so diminished that amputation with prosthesis would equally serve the Veteran.  Lastly, the examiner found that there is X-ray testing evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the muscle in right side muscle group XIV.  The examiner noted functional occupational impact of weakness to lower extremities with antalgic gait, and prolonged walking exacerbates the issue with right lower extremity.  

Per 38 C.F.R. § 4.73 (muscle injuries), under the rating criteria which pertain to Muscle Group XV, Diagnostic Code 5315, a moderately severe disability is rated as 20 percent disabling and a severe disability is rated as 30 percent disabling.  The Veteran's shell fragment wound residuals of the right thigh disability is currently rated as 30 percent disabling for a severe injury under Diagnostic Code 5315, which is the maximum schedular rating under that code.  

Per 38 C.F.R. § 4.73 (muscle injuries), under the rating criteria which pertain to Muscle Group XIV, Diagnostic Code 5314, a moderately severe disability is rated as 30 percent disabling and a severe disability is rated as 40 percent disabling. 
Thus, the Veteran's shell fragment wound residuals of the right lower extremity, muscle group XIV, is currently rated as 40 percent disabling for a severe injury under Diagnostic Code 5315, which is the maximum schedular rating under that code.  38 C.F.R. § 4.73.  

The Board has also considered the possibility that the Veteran's associated disability of right knee traumatic arthritis could warrant a rating higher than 30 percent, under the rating criteria for knee disabilities, under 38 C.F.R. § 4.71a, DCs 5256-5263, but finds they are not helpful to his claim.  Initially, the Board notes there is no contention by the Veteran or indication of record of ankylosis (DC 5256) of his right knee, as it is capable of motion in every direction.  Rather, the only available rating criteria are under 38 C.F.R. § 4.71a, DC 5261 (limitation of extension), which provide for a higher 40 percent rating for extension limited to 30 or more degrees; and for a higher 50 degree rating for extension limited to 45 or more degrees.  In this regard, the February 2010 VA examination found no limitation of extension (normal extension), with painful motion but no additional limitation of motion with repetitive use.  When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a higher rating under the criteria for knee disabilities is not available here, even considering functional limitations due to pain and weakness.  Id.

The Board has considered other Diagnostic Codes for muscle injuries, but it finds they do not apply.  Thus, under the available appropriate schedular criteria, there is no legal basis for higher schedular ratings for these muscle group disabilities.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Scars of Right Upper Extremity

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  
A higher 20 percent rating requires three or four scars that are unstable or painful.  A higher 30 percent rating requires five or more scars that are unstable or painful. 

Note (1) to Diagnostic Code 7804 defines an unstable scar as "one, where for any reason, there is frequent loss of covering of skin over the scar."  
Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable scars.  38 C.F.R. § 4.118.

The AOJ has rated the Veteran's right lower extremity scars as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804, since it granted service connection effective from November 30, 2009, the date of the increased rating claim. 

The February 2010 VA joints examination found a 24 cm scar of right medial thigh, which was tender to palpation.  However, the July 2010 VA scars examination did not assess any scars on the right lower extremity, but rather, appeared to limit findings to a scar of the left lower extremity.  

However, upon reevaluation at the September 2015 VA scars examination, the examiner diagnosed the Veteran with a scar to the right inner thigh related to shell fragment wounds.  The examiner assessed two scars of the trunk and extremities, noting a painful right inner thigh and a knee scar with dull intermittent pain.  The September 2015 VA examiner noted the first scar measured 10 centimeters (cm) by 1 cm, and the second scar measured 26 cm by 1 cm, with an approximate total area for the scars of 260 sq. cm.  Thus, the examiner assessed the scar as painful, superficial, non-linear.  The examiner found the scars were not unstable and with no signs of skin breakdown.  The examiner specifically found neither of the scars was both painful and unstable.  The examiner also noted functional effects of numbness and tingling to all scar sites.  The examiner noted occupational functional impact of pain/weakness with movement of right lower extremity.  

The Board has considered other Diagnostic Codes, but it finds they do not apply.  Specifically, Diagnostic Code 7800 concerns scars of the face, head, or neck, but the Veteran's scar is on his thigh.  Diagnostic Code 7801 does not apply because the Veteran's scar is superficial.  Diagnostic Code 7802 does not apply because the Veteran's scar, despite possibly being nonlinear, measures less than 929 square cm.  Additionally, Diagnostic Code 7805 is not for application, as it is not shown that the Veteran's scar limits his functioning in a way that has not already compensated for by his separately rated shell fragment wound residuals of the right lower extremity muscle groups, discussed above.  

Thus, the Veteran does not warrant a higher 20 percent rating under DC 7804, as this requires at least three or four scars that are unstable or painful.  In this case, the September 2015 VA examiner only found two scars of the right lower extremity.  

The Board concludes the evidence does not support the claim for a higher rating and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III.  Increased Ratings for Shell Fragment Wound Residuals of Right Forearm

The Veteran's shell fragment wound residuals of the right forearm, muscle group VII, are currently rated at 10 percent under 38 C.F.R. § 4.73, Diagnostic Code 5307 (muscle group VII).  

Under 38 C.F.R. § 4.73, Diagnostic Code 5307, ratings for the dominant side (as here) are:  40 percent rating for a severe impairment; 30 percent rating for a moderately severe impairment; 20 percent rating for a moderate impairment; and 10 percent rating for a slight impairment.  

The type of injury associated with a "slight" muscle disability results from an injury that is a simple muscle wound without debridement or infection.  Service department records must show a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There must be no evidence of any of the cardinal signs or symptoms of muscle disability.  The objective findings must show that there is a minimal scar, and must be negative for evidence of a fascia defect, atrophy, or impaired tonus, as well as be negative for impairment of function or retained metallic fragments in the muscle tissue.  
38 C.F.R. § 4.56 (d).

The type of injury associated with a "moderate" muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56  (d)(2). 

The type of injury associated with a "moderately severe" muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

By history, the Veteran was shot in 1969 in the right forearm, was hospitalized for five months, and reports he has experienced pain and weakness since then.  See February 2010 VA examination report, at 10.  Multiple bullets hit his right volar forearm muscles (finger flexors, wrist flexors), but the wound was not a through-and-through injury.  Id.  

Physical evaluation at the February 2010 VA examination revealed injury of muscle group VII, affecting the following muscle groups:  flexors of the carpus and long flexors of fingers/thumb; but without tissue loss.  Id., at 12.  

At the September 2015 VA examination, the Veteran reported right forearm shell fragment wound with intermittent spasms to area, intermittent numbness and tingling, denies pain to area, superficial scar slightly elevated, and a pulling sensation to the scarred area with gripping.  The examiner noted he is right hand dominant.  The examiner identified his right forearm muscle injury affects group VII, specifically the right-side muscles of the forearm, and flexors of the wrist, fingers and thumb.  The examiner found the muscle injury did not affect muscle substance or function.  Concerning cardinal signs and symptoms attributable to a muscle injury, the examiner found muscle group VII was affected by consistent weakness and fatigue-pain.  Muscle strength on the right side for wrist flexion (group VII) was 5/5 and for wrist extension (group VIII) was 5/5.  The examiner did not find muscle atrophy in the right forearm muscle group.  However, the examiner found that muscle functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Lastly, the examiner did not find, based upon X-ray testing, any X-ray evidence of retained shell fragments and/or shrapnel in muscle group VII.  The examiner noted functional occupational impact of impaired grip.  

The Board finds that the Veteran's shell fragment wounds residuals of the right forearm are most appropriately characterized as a slight muscle disability for group VII.  In making this determination, the Board notes this was not a through and through injury or deep penetrating wound, and there is no history of debridement for this particular wound.  VA treatment records do not show otherwise.  Moreover, the February 2010 examiner found no tissue loss.  The September 2015 examiner found no decrease in muscle substance or function, even accepting cardinal signs of weakness and fatigue-pain.  Again, the 2015 examiner did not find, based upon X-ray testing, any X-ray evidence of retained shell fragments and/or shrapnel in muscle group VII.  

Even accepting the Veteran's reports of pain, numbness and weakness as competent and credible, they do not provide a basis for a higher rating.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Indeed, the Veteran's type of injury simply does not meet the regulatory requirements for a "moderate" or even "moderately severe" disability, particularly in the absence of a through and through injury or deep penetrating wound.  Thus, considering the overall probative evidence, the Veteran's right forearm muscle injury does not warrant a rating higher than 10 percent.  There is no basis to stage the rating.  

The Board concludes the evidence does not support the claim for an increased rating beyond 10 percent for the right forearm muscle injury and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Scars of Right Upper Extremity

Upon reevaluation at the September 2015 VA scars examination, the examiner diagnosed the Veteran with a scar to the right forearm related to shell fragment wounds.  The examiner assessed one scar of the right upper extremity.  The September 2015 VA examiner noted the scar measured 4 centimeters (cm) by 2 cm, with an approximate total area for the scar of 8 sq. cm.  The examiner did not include the scar in assessment of painful scars, in contrast to the lower extremity scars, discussed above.  The examiner assessed the scar as superficial and non-linear.  The examiner found the scars were not unstable and with no signs of skin breakdown.  The examiner specifically found neither of the scars was both painful and unstable.  The examiner also noted functional effects of numbness and tingling to all scar sites.  The examiner noted occupational functional impact of impaired grip with right upper extremity.  

Initially, Diagnostic Code 7804 provides for other scars and other effects of scars, and refers the rating for functional impairment under an appropriate diagnostic code for the affected body part.  However, the functional effect of the right forearm scar is already compensated for by his shell fragment wound residuals of the right upper extremity muscle group, such as impaired grip.  Under 38 C.F.R. § 4.14, pyramiding ratings is illegal, so that the evaluation of the same disability under various diagnoses is to be avoided.  Indeed, impaired grip was noted by the September 2015 VA examiners as functional impairment for both his right forearm muscle group (VII) and the associated scar.  Thus, Diagnostic Code 7805 cannot serve to provide a higher rating, as it is not shown that the Veteran's scar limits his functioning in a manner not already compensated.  

The Board has considered the several other scar Diagnostic Codes, but it finds they do not apply to provide a higher, compensable rating for the right upper extremity scar.  Specifically, Diagnostic Code 7800 concerns scars of the face, head, or neck, but the Veteran's scar is on his right forearm.  Diagnostic Code 7801 does not apply because the Veteran's scar is superficial.  Diagnostic Code 7802 does not apply because the Veteran's scar, despite possibly being nonlinear, measures less than 929 square cm.  Diagnostic Code 7804 does not apply because his forearm scar is neither unstable nor painful.

The Board concludes the evidence does not support the claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

IV.  Extraschedular Discussion Precluded

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's shell fragment wound residuals primarily manifest themselves in symptoms of pain and weakness that are neither unusual nor exceptional.  As such, his shell fragment wound residual symptoms and manifestations are fully contemplated by the rating criteria under Diagnostic Codes 5301 to 5323, muscle injury disabilities.   Moreover, the criteria for a severe muscle group injury as set forth in 38 C.F.R. § 4.56 specifically include a through and through injury and consistent complaints of cardinal signs or symptoms of muscle disability such as weakness and fatigue-pain.  As such, despite the fact that several of the Veteran's shell fragment wound residuals currently receive the highest schedular rating, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

ORDER

The claim for a rating higher than 30 percent for shell fragment wound residuals of the right thigh with right knee traumatic arthritis is denied.

The claim for a rating higher than 40 percent for shell fragment wound residuals of the right lower extremity, muscle group XIV is denied.

The claim for a rating higher than 10 percent for right lower extremity scars is denied.

The claim for a rating higher than 10 percent for shell fragment wound residuals of the right forearm, muscle group VII is denied.

The claim for a compensable rating for right upper extremity scar is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


